DETAILED ACTION
This office action is responsive to the preliminary amendment filed 7/23/2020.  As directed, claims 1-31 have been canceled and claims 32-48 have been added.  Thus claims 32-48 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 40 and 42 are objected to because of the following informalities:  
Regarding claim 40, “comprising comprises” should be recited as –comprising-- for clarity.
Regarding claim 42, “comprising includes” on line 2 should be recited as –comprising—or --includes--.  For purposes of examination, claim 42 only has --includes--.
 Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 40-48 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-17 of prior U.S. Patent No. 11,241,147. This is a statutory double patenting rejection.
Application 16/937,209
Patent 11,241,147
40.A patch adapted to be externally applied to the neck of a subject, wherein the patch comprising comprises:(1) at least one battery;
(2) at least one light emitter; and (3) an electronic circuit, wherein the electronic circuit is configured to provide a modulated drive current to the at least one light emitter such that the at least one light emitter emits a modulated illumination output, wherein the modulated illumination output has a predetermined maximal intensity and is periodically modulated between a maximal intensity state and a minimal intensity state at a predetermined frequency, 4
wherein the patch is adapted such that the modulated illumination penetrates at least into the trachea of the subject such that an optical sensing system associated with an endotracheal placement device within the throat of the subject can detect that part of said modulated illumination penetrating the trachea, and wherein the patch has no functional connection with the optical sensing system by wire or wirelessly.
9. A patch adapted to be externally applied to the neck of a subject, wherein the patch comprising comprises: (1) at least one battery; (2) at least one light emitter; and (3) an electronic circuit, wherein the electronic circuit is configured to provide a modulated drive current to the at least one light emitter such that the at least one light emitter emits a modulated illumination output, wherein the modulated illumination output has a predetermined maximal intensity and is periodically modulated between a maximal 
intensity state and a minimal intensity state at a predetermined frequency, wherein the patch is adapted such that the modulated illumination penetrates at least into the trachea of the subject such that an optical sensing system associated with an endotracheal placement device within the throat of the subject can detect that part of the modulated illumination penetrating the trachea, and wherein the patch has no functional connection with the optical sensing system by wire or wirelessly.


Similarly, claims 41 corresponds to patented claims 10.

Application 16/937,209
Patent 11,241,147
42. A method for performing guided tracheal intubation on a subject, comprising includes;
(1) providing an autonomous patch, wherein the autonomous patch comprising includes:
(a) a light source; (b) a power source; and (c) an electronic controller,
wherein the electronic controller is coupled to the light source,
wherein the controller is configured to provide a modulated drive current to the light source so as to operate the light source to provide a substantially constant level predetermined modulated illumination output,
wherein the predetermined modulated illumination output has a predetermined maximal intensity and is periodically modulated between a maximal intensity state and a minimal intensity state at a predetermined frequency, and
wherein the autonomous patch is configured to be externally applied to a neck of a subject in a region of a larynx of the subject;
(2) applying the autonomous patch to the larynx of the subject;
(3) externally illuminating the neck of the subject in the region of the larynx of the subject with the modulated illumination output provided by the light source of the autonomous patch;

(4) optically sensing a stream of optical image data received from an endotracheal placement device inserted into the throat of the subject, the optical image data including data relating to the level of the modulated illumination which has penetrated the trachea of the subject; and
(5) performing signal processing on the received stream of image data based on the
predetermined frequency to generate a modified stream of image output data having an adjusted intensity of the predetermined modulated illumination output,
wherein the sensed level of illumination from the trachea can be adjusted without any connection to the autonomous light source by wire or wirelessly.
11. A method for performing guided tracheal intubation on a subject, includes;
(1) providing an autonomous patch, wherein the autonomous patch comprising includes:
(a) a light source; (b) a power source; and (c) an electronic controller,
wherein the electronic controller is coupled to the light source,
wherein the controller is configured to provide a modulated drive current to the light source so as to operate the light source to provide a substantially constant level predetermined modulated illumination output,
wherein the predetermined modulated illumination output has a predetermined maximal intensity and is periodically modulated between a maximal intensity state and a minimal intensity state at a predetermined frequency, and
wherein the autonomous patch is configured to be externally applied to a neck of a subject in a region of a larynx of the subject;
(2) applying the autonomous patch to the larynx of the subject;
(3) externally illuminating the neck of the subject in the region of the larynx of the subject with the modulated illumination output provided by the light source of the autonomous patch;

(4) optically sensing a stream of optical image data received from an endotracheal placement device inserted into the throat of the subject, the optical image data including data relating to the level of the modulated illumination which has penetrated the trachea of the subject; and
(5) performing signal processing on the received stream of image data based on the
predetermined frequency to generate a modified stream of image output data having an adjusted intensity of the predetermined modulated illumination output,
wherein the sensed level of illumination from the trachea can be adjusted without any connection to the autonomous light source by wire or wirelessly.


Similarly, claims 43-48 correspond to patented claims 12-17 respectively.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-8 respectively of U.S. Patent No. 11,241,147. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of instant claims 32-39 can be found in patent claims 1-8.  Any infringement over the instant claims would also infringe the patented claims.  Thus the instant claims do not differ in scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785